DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the actuation circuit to perform the functions recited in Claims (for example “emulating a damping resistor…establishing a resistance values…” (Claim 25), “dividing
the measurement value…into DC component and AC component…” (Claim 22) as
described in the specification (Paragraph 19, Paragraph 27respectively).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 20-21, 24, 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sachdev et al. (US 2009/0261898, IDS Document).
Regarding Claim 20, Sachdev discloses a method for operating an electronic switch configured to connect two sub-networks of a power supply system or for operating a power supply system employing the electronic switch (comprising 103 connecting load network 104 and source network 101, Figures 1-5), wherein the electronic switch comprises a semiconductor switch (103, Figure 1) constructed to carry and disconnect a current in two directions (Paragraphs 28-29), 
a current sensor for detecting a current flowing through the electronic switch or a voltage sensor (comprising 108, 109, Figure 1), an actuation circuit connected to the semiconductor switch (comprising 110, 105, Figures 1, 4A-4F) and configured to operate the semiconductor switch in an activated state, in a deactivated state or in a linear mode (ON/fully conducting state, OFF state and linear/transitioning mode from ON to OFF, respectively of the semiconductor switch 103 in Figure 1, linear mode is when current is linearly increasing as the input voltage to the transistor is increasing until current is steady Paragraph 24, “…when a voltage from source 101 is first applied to switching circuit 100 during power-up, NMOS 103 is OFF. As the input voltage is applied to the non-inverting terminal of comparator 109 and rises above the voltage provided by reference 107, it trips, generating a logic high at its output, causing circuit 110 and gate driver circuit 105 to turn NMOS 103 ON. This allows power to flow from source 101 to load 104 (through NMOS 103) generating an output voltage VOUT”), the method comprising: 
operating the semiconductor switch at least temporarily in the linear mode to damp oscillations (Paragraph 18, “circuit 110 determines whether circuit 100 is experiencing an oscillation or ringing condition, which may be caused by an abrupt change in current. If such a condition is detected, circuit 110 commands NMOS 103 OFF or ON (through gate driver circuit 105) …… to allow the detected oscillating signal to attenuate to within acceptable limits. ……... One benefit of this arrangement is that it allows circuit 100 to operate in unpredictable environments by quickly and predictably recovering from unexpected or extreme variations in output or input conditions”), and 
operating the semiconductor switch in the linear mode when the current sensor or the voltage sensor identifies an oscillation having an amplitude that exceeds a first predefined limit value (Figure 1, predefined limit value set by 106/107, Paragraph 18, Paragraph 24, “…when a voltage from source 101 is first applied to switching circuit 100 during power-up, NMOS 103 is OFF. As the input voltage is applied to the non-inverting terminal of comparator 109 and rises above the voltage provided by reference 107, it trips, generating a logic high at its output, causing circuit 110 and gate driver circuit 105 to turn NMOS 103 ON. This allows power to flow from source 101 to load 104 (through NMOS 103) generating an output voltage VOUT”).
Regarding Claim 21, Sachdev discloses the method of Claim 20, wherein the oscillation results from an excitation of a resonance generated by inductive components and capacitive components in the power supply system when the electronic switch is switched on (Paragraph 18, “…such a condition is detected, circuit 110 commands NMOS 103 OFF or ON (through gate driver circuit 105) for a preset period of time to allow the detected oscillating signal to attenuate to within acceptable limits. ……... One benefit of this arrangement is that it allows circuit 100 to operate in unpredictable environments by quickly and predictably recovering from unexpected or extreme variations in output or input conditions”).
Regarding Claim 24, Sachdev discloses the method of Claim 20, wherein the power supply system has an electrical load, the method further comprising operating the electronic switch in the linear mode in response to a change in a target value of the electrical load, in particular in response to an abrupt change in the target value (Paragraph 18, “…such a condition is detected, circuit 110 commands NMOS 103 OFF or ON (through gate driver circuit 105) for a preset period of time to allow the detected oscillating signal to attenuate to within acceptable limits. ……... One benefit of this arrangement is that it allows circuit 100 to operate in unpredictable environments by quickly and predictably recovering from unexpected or extreme variations in output or input conditions”).
Regarding Claim 26, Sachdev discloses the method of Claim 20, wherein when the electronic switch is switched on, the semiconductor switch changes in a first step from the deactivated state to the linear mode and in a second step from the linear mode to the activated state (OFF to linear mode and linear to fully conducting with steady current of the semiconductor MOSFET 103 in Figure 1, Paragraph 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sachdev et al. (US 2009/0261898, IDS Document).
Regarding Claim 22, Sachdev discloses the method of Claim 20, further comprising: to identify the oscillation, using the measurement value of the current sensor or of the voltage sensor comprising into a DC component and an AC component (oscillations with AC and component and DC component having the DC input Vin and DC output VOUT) and discloses two thresholds (106, 107, Figure 1).
Sachdev does not specifically disclose to identify oscillation, dividing the measurement value of the current sensor or of the voltage sensor into a DC component and an AC component, and operating the semiconductor switch in the linear mode when the AC component exceeds a second predefined limit value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the thresholds in the method of Sachdev, for DC component and the AC component of the oscillations, to more accurately determine the switching and mode of operation of the electronic switch. 
Regarding Claim 23, Sachdev discloses the method of Claim 22, further comprising operating the semiconductor switch in the activated state once the oscillation has decayed due to damping by the electronic switch (Paragraph 18, “…such a condition is detected, circuit 110 commands NMOS 103 OFF or ON (through gate driver circuit 105) for a preset period of time to allow the detected oscillating signal to attenuate to within acceptable limits”).
Claims 13-19, 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sachdev et al. (US 2009/0261898, IDS Document) in view of Simonelli et al. (US 7,031,130).
Regarding Claim 13, Sachdev discloses an electronic switch for connecting two sub-networks of a power supply system (comprising 103 connecting load network 104 and source network 101, Figures 1-5), the electronic switch comprising: 
a semiconductor switch (103, Figure 1) constructed to carry and disconnect a current in two directions (Paragraphs 28-29), 
a current sensor for detecting a current flowing through the electronic switch or a voltage sensor (comprising 108, 109, Figure 1), 
an actuation circuit (comprising 110, 105, Figures 1, 4A-4C) connected to the semiconductor switch and configured to operate the semiconductor switch (110, 105 connected to 103 and configured to operate 103, Figure 1), 
depending on oscillations measured by the current sensor and/or by the voltage sensor (Figures 1-2, Paragraphs 17-18, “…sensing circuitry formed by comparators 108 and 109 and oscillation detection and suppression circuit 110. Comparators 108 and 109 sense the operating conditions of circuit 100 at its input and output nodes with respect to certain preset thresholds established by references 106 and 107, communicating these conditions to circuit 110…circuit 110 determines whether circuit 100 is experiencing an oscillation or ringing condition, which may be caused by an abrupt change in current”), 
in an activated state, in a deactivated state or in a linear mode (ON/fully conducting state, OFF state and linear/transitioning mode from ON to OFF, respectively of the semiconductor switch 103 in Figure 1, linear mode is when current is linearly increasing as the input voltage to the transistor is increasing until current is steady), 
wherein the semiconductor switch, when operated by the actuation circuit in the linear mode, functions a damping resistor to damp oscillations (Paragraph 24, “…when a voltage from source 101 is first applied to switching circuit 100 during power-up, NMOS 103 is OFF. As the input voltage is applied to the non-inverting terminal of comparator 109 and rises above the voltage provided by reference 107, it trips, generating a logic high at its output, causing circuit 110 and gate driver circuit 105 to turn NMOS 103 ON. This allows power to flow from source 101 to load 104 (through NMOS 103) generating an output voltage VOUT”, linear mode is when current is linearly increasing as the input voltage to the transistor is increasing).
Sachdev does not specifically disclose the semiconductor switch emulating the damping resistor when operated in the linear mode.
Simonelli discloses a method for operating an electronic switch in a power supply system (Figures 1-2), wherein the electronic switch comprises a semiconductor switch (comprising TM, 14, Figure 2) and an actuation circuit (comprising 13, Figure 2) connected to the semiconductor switch (13 connected to 14, TM, Figure 2) and configured to operate the semiconductor switch in a linear mode (Column 3, lines 7-12), emulating a damping resistor when the actuation circuit is operating in the linear mode (Column 5, lines 42-45, “…the oscillations are eliminated since transistor TM goes into its linear mode of operation as soon as they appear, which causes the Q-factor to be damped”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include emulating a damping resistor by providing additional elements in the actuation circuit and the current sensor and voltage sensor circuits as taught by Simonelli, to set the thresholds to actuate the linear mode of the semiconductor switch.
Regarding Claim 14, combination of Sachdev and Simonelli discloses the electronic switch of Claim 13, wherein a reactive current is reduced in the linear mode (Figures 2A-2F, Claim 16, “…the oscillation detection and suppression circuitry is configured to selectively suppress the control signals that control the semiconductor switch when a signal oscillation state is detected, such that stored energy causing the signal oscillation is allowed to decay, thereby substantially preventing the switching circuit from experiencing an extended oscillation time”).
Regarding Claim 15, combination of Sachdev and Simonelli discloses the electronic switch of Claim 13, wherein the electronic switch is designed to damp oscillations caused by transient phenomena resulting from a switching action of the electronic switch (Figure 2A shows damping oscillations, Paragraph 32, “…circuit 100 is configured such that it significantly reduces or substantially eliminates such oscillation through the selective suppression of certain control signals that contribute to or cause oscillation”, Figures 2B-2F).
Regarding Claim 16, combination of Sachdev and Simonelli discloses the electronic switch of Claim 13, wherein the electronic switch is designed to damp oscillations caused by transient phenomena between the sub-networks (Figure 2A, Paragraph 18, “…such a condition is detected, circuit 110 commands NMOS 103 OFF or ON (through gate driver circuit 105) for a preset period of time to allow the detected oscillating signal to attenuate to within acceptable limits. ……... One benefit of this arrangement is that it allows circuit 100 to operate in unpredictable environments by quickly and predictably recovering from unexpected or extreme variations in output or input conditions”).
Regarding Claim 17, Sachdev discloses a power supply system (Figures 1-5), comprising: 
two electrical sub-networks (load network 104 and source network 101, Figures 1-5), 
an electronic switch (103, Figure 1) detachably interconnecting the two electrical sub- networks (103 connecting load network 104 and source network 101, Figures 1-5),
wherein the electronic switch comprises 
a semiconductor switch constructed to carry and disconnect a current in two directions (Paragraphs 28-29), 
a current sensor for detecting a current flowing through the electronic switch or a voltage sensor (comprising 108, 109, Figure 1), 
an actuation circuit (comprising 110, 105, Figures 1, 4A-4C) connected to the semiconductor switch and configured to operate the semiconductor switch (105 connected to 103 and configure to operate 103), depending on oscillations measured by the current sensor and/or by the voltage sensor (Figures 1, 2A-2F, Paragraphs 17-18, “…sensing circuitry formed by comparators 108 and 109 and oscillation detection and suppression circuit 110. Comparators 108 and 109 sense the operating conditions of circuit 100 at its input and output nodes with respect to certain preset thresholds established by references 106 and 107, communicating these conditions to circuit 110…circuit 110 determines whether circuit 100 is experiencing an oscillation or ringing condition, which may be caused by an abrupt change in current”), in an activated state, in a deactivated state or in a linear mode (ON/fully conducting state, OFF state and linear/transitioning mode from ON to OFF, respectively of the semiconductor switch 103 in Figure 1, linear mode is when current is linearly increasing as the input voltage to the transistor is increasing until current is steady), wherein the semiconductor switch, when operated by the actuation circuit in the linear mode, functions a damping resistor to damp oscillations (Paragraph 24, “…when a voltage from source 101 is first applied to switching circuit 100 during power-up, NMOS 103 is OFF. As the input voltage is applied to the non-inverting terminal of comparator 109 and rises above the voltage provided by reference 107, it trips, generating a logic high at its output, causing circuit 110 and gate driver circuit 105 to turn NMOS 103 ON. This allows power to flow from source 101 to load 104 (through NMOS 103) generating an output voltage VOUT”).
Sachdev does not specifically disclose the semiconductor switch emulating the damping resistor when operated in the linear mode.
Simonelli discloses a method for operating an electronic switch in a power supply system (Figures 1-2), wherein the electronic switch comprises a semiconductor switch (comprising TM, 14, Figure 2) and an actuation circuit (comprising 13, Figure 2) connected to the semiconductor switch (13 connected to 14, TM, Figure 2) and configured to operate the semiconductor switch in a linear mode (Column 3, lines 7-12), emulating a damping resistor when the actuation circuit is operating in the linear mode (Column 5, lines 42-45, “…the oscillations are eliminated since transistor TM goes into its linear mode of operation as soon as they appear, which causes the Q-factor to be damped”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include emulating a damping resistor by providing additional elements in the actuation circuit and the current sensor and voltage sensor circuits as taught by Simonelli, to set the thresholds to actuate the linear mode of the semiconductor switch.

Regarding Claim 18, combination of Sachdev and Simonelli discloses the power supply system of Claim 17, wherein the power supply system is embodied as a DC voltage network (load network 104 receiving DC output VOUT and source network 101 providing DC input VIN, Figure 1).
Regarding Claim 19, combination of Sachdev and Simonelli discloses the power supply system of Claim 17, wherein the actuation circuit is designed to damp oscillations between the two electrical sub-networks caused by transient phenomena between the two sub-networks as a result of switching of the electronic switch (Figure 2A, Paragraph 18, “…such a condition is detected, circuit 110 commands NMOS 103 OFF or ON (through gate driver circuit 105) for a preset period of time to allow the detected oscillating signal to attenuate to within acceptable limits. ……... One benefit of this arrangement is that it allows circuit 100 to operate in unpredictable environments by quickly and predictably recovering from unexpected or extreme variations in output or input conditions”).
Regarding Claim 25, Sachdev does not specifically disclose the method of Claim 20, further comprising: emulating a damping resistor when the actuation circuit is operating in the linear mode, and establishing a resistance value of the damping resistor as a function of the measurement value of the current sensor or of the voltage sensor.
Simonelli discloses a method for operating an electronic switch in a power supply system (Figures 1-2), wherein the electronic switch comprises a semiconductor switch (comprising TM, 14, Figure 2) and an actuation circuit (comprising 13, Figure 2) connected to the semiconductor switch (13 connected to 14, TM, Figure 2) and configured to operate the semiconductor switch in a linear mode (Column 3, lines 7-12), emulating a damping resistor when the actuation circuit is operating in the linear mode (Column 5, lines 42-45, “…the oscillations are eliminated since transistor TM goes into its linear mode of operation as soon as they appear, which causes the Q-factor to be damped”), and establishing a resistance value of the damping resistor as a function of a measurement value of the current sensor (comprising 12, Figure 2, Column 4, lines 61-67) or of a voltage sensor (comprising 15, Figure 2, Column 2, lines 62-67, Column 5, lines 27-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include emulating a damping resistor by providing additional elements in the actuation circuit and the current sensor and voltage sensor circuits as taught by Simonelli, to set the thresholds to actuate the linear mode of the semiconductor switch.
Response to Arguments
Applicant's arguments filed 6/01/2022 have been fully considered but they are not persuasive and/or rendered moot in view of new grounds of rejections necessitated by amendments.
Regarding Applicant’s arguments toward drawing objections, examiner respectfully notes that amendments partially overcome the drawing objections (amendments to Figure 6 acceptable, amendments to Figure 1 not acceptable).
Regarding Applicant’s arguments toward 112 rejections, examiner respectfully notes that amendments overcome the 112 rejections.

Regarding Applicant’s arguments, on Page 9 of the Remarks toward Sachdev reference that does not conduct current in both directions, and hence not suitable for connecting two sub-networks, examiner respectfully notes that the electronic switch for connecting two sub-network comprising the semiconductor switch is limited in the claim as “constructed to carry and disconnect current in two directions”, and element 103 of Sachdev is a MOSFET transistor and is constructed to carry and disconnect current in both directions. It is further respectfully noted that the two sub-networks of the in the instant application is source network and a load network and Sachdev also discloses a source network 101 and a load network 104 connected by the electronic switch 1oo in Figure 1.
Regarding Applicant’s arguments that because a MOSFET is not strictly symmetrical, it only conducts in one direction, examiner respectfully notes that Sachdev does not disclose MOSFET 103 being not symmetrical. 
Regarding Applicant’s arguments, on Page 10 of the Remarks that NMOs 103 of Sachdev does not operate in a linear range, examiner respectfully notes that as discussed in the rejection, Sachdev discloses in Paragraph 18, “circuit 110 determines whether circuit 100 is experiencing an oscillation or ringing condition, which may be caused by an abrupt change in current. If such a condition is detected, circuit 110 commands NMOS 103 OFF or ON (through gate driver circuit 105) …… to allow the detected oscillating signal to attenuate to within acceptable limits. ……... One benefit of this arrangement is that it allows circuit 100 to operate in unpredictable environments by quickly and predictably recovering from unexpected or extreme variations in output or input conditions”, and notes that the recited attenuation/dampening of the oscillations is due to the NMOS being in the liner operating range temporarily during switching ON/OFF.
Examiner further respectfully notes that Applicant’s arguments, on Page 10 of the Remarks toward 102 rejection of Claims 13-19 and Sachdev, with regard to the limitation of emulating a damping resistor are rendered in view of new grounds of rejection (102 rejection using Sachdev is changed to 103 rejection using Sachdev and Simonelli).
Applicant’s arguments, on Page 10 of the Remarks toward 103 rejection of Claims 22 and 23 using Sachdev is similar to that toward the 102 rejection of claims 13-21, 24 and 26 in that the reference only teaches ON and OFF states and fails to teach a linear operation of NMOS 103, therefore please see the response to arguments above. It is further respectfully noted that the Applicant has not presented any specific arguments toward the limitations of Claims 22, 23 except that toward the limitations of Claim 1.   
Regarding Applicant’s arguments, on Page 11 of the Remarks toward Simonelli reference, examiner respectfully notes that the reference is relied upon for the teaching of emulating the damping resistor when the semiconductor switch is operated in the linear mode.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davidson (US 2017/0346384) discloses in Figure 4 the states (OFF, linear mode and ON states) of a semiconductor switch (MOSFET 34 in Figure 1); Boa et al. (US 9,590,419) discloses in Figure 1 an electronic switch in a power supply circuit comprising a semiconductor switch (comprising 114, 116, 118, 120), actuation circuit (126) and sensor (providing sensed signal 124 to 126).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 6/09/2022